DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment(s) and Claim Status
In the Amendment filed March 8, 2021, claims 1, 11, 15 and 16 were amended to further detail the dissemination of power state information amongst the hierarchy structure; claims 3 and 6 were amended to address dependency; claim 2 was canceled; and claims 1 and 3-16 have been presented for further consideration.

Allowable Subject Matter
Claims 1 and 3-16 [renumbered 1-15] are allowed.

The following is an examiner’s statement of reasons for allowance:
Sanders et al., US Patent No. 9,960,637 teaches of a system of dispersed microgrids which shares operational and state information with a central controller/ control system to regulate resources throughout a grid, while Forbes, JR., U.S. Patent Application Publication No. 2014/0277788 teaches of connected microgrid systems which employ the use of uninterruptible power supply systems to maintain the availability of sustained energy during interruptions in power consumption due to power loss. While the cited art addresses many of the limitations presented in the instant application, the references either singularly or in combination, consistent with the limitations of claims 1, 11, 15 and 16, fail to explicitly teach or suggest of a system and method for comparing .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN BOOKER whose telephone number is (571) 272-7827.  The examiner can normally be reached on M-F 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571) 272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kelvin Booker/


/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119